[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                SEPT 22, 2010
                               No. 10-10218                      JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________
                  D.C. Docket No. 8:09-cr-00360-JDW-EAJ-1

UNITED STATES OF AMERICA,

                                                  lllllllllllllllll Plaintiff-Appellee,

                                     versus

ALEJANDRO JUAREZ-GONZALEZ,

                                                  llllllllllll Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                             (September 22, 2010)

Before TJOFLAT, BLACK and FAY, Circuit Judges.

PER CURIAM:

      Appellant Alejandro Juarez-Gonzalez pled guilty unconditionally to all

counts of a four-count indictment, which charged him as follows: Count One,
conspiracy to transport fourteen illegal aliens for financial gain, in violation of 8

U.S.C. § 1324(a)(1)(A)(ii), (a)(1)(A)(v)(1) and (a)(1)(B)(i); Count Two,

transportation of eight illegal aliens for financial gain, in violation of 8 U.S.C. §

1324(a)(1)(A)(ii) and (B)(i); Count Three, transportation of six illegal aliens for

financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i); Count Four,

illegal re-entry into the United States, in violation of 8 U.S.C. § 1326(a). The

district court sentenced appellant to concurrent prison terms of 36 months on

Counts One through Three and 24 months on Count Four. He now appeals his

sentences on Counts One through Three.

      For those three counts, the Sentencing Guidelines prescribed a period of

incarceration of 18 to 24 months for a defendant, like appellant, with a criminal

history category of III. The court varied upward from this sentencing range based

on the need of the combined sentences to reflect the need of the sentence to satisfy

the statutory sentencing goals of promoting respect for the law, deterring others

from committing the same offenses, and protecting the public from appellant’s

future criminal activity. See 18 U.S.C. § 3553(a)(2)(A), (B), and (C). In the

court’s view, the 18 to 24 month terms of incarceration the Guidelines provided

were insufficient to satisfy these sentencing goals.

      Appellant contends that his sentences on Counts One, Two, and Three are

                                           2
substantively unreasonable.1 In reviewing a sentence for reasonableness, we apply

the abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S.Ct.

586, 597, 169 L.Ed.2d 445 (2007). Whether a sentence is reasonable is guided by

the factors set forth by Congress in 18 U.S.C. § 3553(a). United States v. Pugh,

515 F.3d 1179, 1188-89 (11th Cir. 2008). A sentence is substantively reasonable

if, under the totality of the circumstances, it achieves the purposes of § 3553(a).

Pugh, 515 F.3d at 1191.

       The § 3553(a) factors are: “(1) the nature and circumstances of the offense

and the history and characteristics of the defendant; (2) the need to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with needed educational or

vocational training or medical care; (6) the kinds of sentences available; (7) the

Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing

Commission; (9) the need to avoid unwanted sentencing disparities; and (10) the




       1
          Appellant also argues that the prison term the district court imposed is much higher than
the terms the district judges in the Fifth and Ninth Circuits would have imposed. He did not present
this argument to the district court. We therefore do not consider it. United States v. Gilbert, 198
F.3d 1293, 1305 (11th Cir. 1999).

                                                 3
need to provide restitution to victims.” United States v. Talley, 431 F.3d 784, 786

(11th Cir. 2005).

      In this case, the district court adequately considered the sentencing goals of

§ 3553(a) and concluded that a 36 months’ periods of incarceration were not

greater than necessary to achieve those goals. Appellant’s sentences are

accordingly

      AFFIRMED.




                                         4